Citation Nr: 0800600	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  99-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability.

2.  Entitlement to a rating in excess of 30 percent for 
atrophy of the buttocks and left thigh.

3.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder with symptoms of post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 20 percent for 
bilateral sensorineural hearing loss.  

5.  Entitlement to an increased (compensable) rating for a 
right shoulder condition.  

6.  Entitlement to an increased (compensable) rating for 
intermittent tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
October 1945, and from September 1951 to July 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision, issued 
in March 1998, in which the RO denied the veteran's claim for 
a rating in excess of 20 percent for a lumbar spine 
disability, and granted a 30 percent rating for atrophy of 
the buttocks and left thigh, effective August 26, 1997.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned ratings in August 1998, and the RO issued a 
statement of the case (SOC) in April 1999.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1999.  In a June 2004 rating 
decision, the RO assigned a 40 percent rating for chronic low 
back pain syndrome secondary to degenerative disc disease of 
the lumbar spine, effective August 26, 1997.

While the RO has assigned a higher rating of 40 percent for 
low back disability during the pendency of this appeal, as a 
higher rating is available, and the veteran is presumed to 
seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In August 2006, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

In September 2006, the Board remanded the claims for 
increased ratings for the veteran's low back disability and 
atrophy of the buttocks and left thigh to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC denied a rating in excess of 40 percent for the 
veteran's low back disability and a rating in excess of 30 
percent for atrophy of the buttocks and left thigh (as 
reflected in an August 2007 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.  

The Board notes that the September 2006 remand also addressed 
a claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The Board remanded this matter for issuance of an SOC in 
accordance with Manlincon v. West, 12 Vet. App. 328 (1999).  
The SOC was issued in August 2007; the record does not 
reflect that it was returned as undeliverable.  The veteran 
did not file a substantive appeal following issuance of the 
SOC; therefore, the issue of entitlement to TDIU is not in 
appellate status.  See 38 C.F.R. § 20.200 (2007) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).  

As a final preliminary matter, the Board notes that the 
September 2006 remand referred to the RO the issue of service 
connection for a right hip disorder on a secondary basis.  
There is no indication in the record that this matter has yet 
been addressed; hence, it is again referred to the RO for 
appropriate action.  

The Board's decision on the claims for increased ratings for 
the veteran's service-connected low back disability and 
atrophy of the buttocks and left thigh is set forth below.  
The claims for increased ratings for generalized anxiety 
disorder with symptoms of PTSD, bilateral sensorineural 
hearing loss, a right shoulder condition, and intermittent 
tinnitus-for which the veteran has completed the first of 
two actions required to perfect appeals as to these issues-
are addressed in the remand following the order.  These 
matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show that the veteran's low back disability was manifested by 
pronounced intervertebral disc syndrome (IVDS), residuals of 
fractured vertebrae, or ankylosis.  

3.  Medical evidence from September 23, 2002 to September 26, 
2003 reflects that the veteran experienced no incapacitating 
episodes of IVDS and had no separately ratable neurological 
manifestations of his service-connected low back disability; 
residuals of fractured vertebrae, or ankylosis. 

4.  Medical evidence since September 26, 2003 reflects no 
ankylosis of the entire thoracolumbar spine, no 
incapacitating episodes of IVDS, and no separately ratable 
neurological manifestations of the veteran's service-
connected low back disability.

5.  The veteran's atrophy of the buttocks and left thigh has 
resulted in no more than moderately severe muscle disability, 
as the medical evidence reflects normal muscle function, 
range of motion limited to no more than 4 out of 5, and no 
scars.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45,  4.49, 4.71, 4.71a, 
Diagnostic Code 5293 (as in effect prior  to September 23, 
2002); and Diagnostic Code 5293 (as in effect since September 
23, 2002); General Rating Formula for  Diseases and Injuries 
of the Spine and Formula for Rating  Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (as in effect since 
September 26, 2003).

2.  The criteria for a rating in excess of 30 percent for 
atrophy of the buttocks and left thigh are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic 
Code 5314 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the SOC set forth the criteria for higher 
ratings for the low back and buttocks/left thigh disabilities 
(which is sufficient for Dingess/Hartman).  Further, July 
2003 and September 2006 post-rating letters provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for increased ratings for 
the low back disability and atrophy of the buttocks and left 
thigh, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2006 VCAA letter 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claims on appeal.  The 
September 2006 VCAA letter, as well as a May 2006 letter, 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the August 2007 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private treatment records, and the reports 
of VA examinations conducted in August and September 1997, 
May and August 2003, August 2004, and March 2007.  Also of 
record is the transcript of the June 2006 Board hearing, as 
well as various written statements provided by the veteran, 
and by his representative, on his behalf.  

The Board notes that the September 2006 remand instructed 
that the RO/AMC request that the veteran provide specific 
authorization to enable it to obtain private emergency room 
records from May 2006, and records of private treatment by 
Dr. Lieberman, as described by the veteran during the June 
2006 Board hearing.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  VA's duty to assist is not always 
a one-way street; if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA 
is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b),(c).

Pursuant to the September 2006 remand, in the September 2006 
VCAA letter, the AMC specifically requested that the veteran 
provide specific authorization to enable it to obtain private 
emergency room records dated from May 2006 and records from 
Dr. Lieberman, as described at the June 2006 Board hearing.  
The AMC included VA Forms 21-4142 (Authorization for Release 
of Information).  The September 2006 VCAA letter was not 
returned as undeliverable, however, the veteran has not 
returned the requested releases.  As the veteran has not 
provided release forms for private emergency room records 
from May 2006 or for records of treatment by Dr. Lieberman, 
he has not adequately identified the records and it is not 
possible for VA to obtain them.  

Based on the foregoing, the Board finds that VA has complied 
with the September 2006 remand directives, and that no 
further action in this regard is warranted.  See  Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability and 
atrophy of the buttocks and left thigh warrant higher 
disability ratings.  Disability evaluations are determined by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as  to which of two ratings applies 
under a particular Diagnostic Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

A.  Low Back Disability

Historically, by rating action of August 1968, the RO granted 
service connection for a back disability, and assigned an 
initial rating of 10 percent under the provisions of 
38 C.F.R. § 4.71a, DCs 5299-5294, effective August 1, 1967.  
A January 1995 rating decision granted an increased rating of 
20 percent for a back condition, under the provisions of 
38 C.F.R. § 4.71a, DCs 5299-5294.  Based on a routine VA 
examination conducted in August 1997, the February 1998 
rating decision continued the 20 percent rating for 
spondyloarthrosis of the L5-S1 area of the lumbar spine.  The 
June 2004 rating decision subsequently granted an increased 
rating of 40 percent for chronic low back pain syndrome 
secondary to degenerative disk disease of the lumbar spine, 
under the provisions of 38 C.F.R. § 4.71a, DCs 5299-5292, 
effective from August 26, 1997.     

Effective September 23, 2002, the criteria for rating IVDS 
were revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v.  
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SSOCs.   Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

1.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, 40 percent was the maximum 
rating assignable for limitation of lumbar spine motion, 
under DC 5292.  IVDS was rated under DC 5293 as follows: 
severe IVDS, with recurring attacks with intermittent relief, 
was rated 40 percent disabling; and pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
(as in effect prior to September 23, 2002), the Board finds 
that the findings prior to September 23, 2002 provide no 
basis for more than the assigned 40 percent rating  under 
former DC 5293.  

On VA spine examination in August 1997 the veteran presented 
ambulating unassisted.  Range of motion of the lumbar spine 
revealed forward flexion to approximately 60 degrees, 
extension to approximately 10 degrees, left lateral flexion 
to approximately 10 degrees, right lateral flexion to 
approximately 15 degrees, and rotation to approximately 30 
degrees, bilaterally.  On neurological examination, deep 
tendon reflexes were 2+ bilaterally, and motor strength was 
5/5 in the bilateral lower extremities.  X-rays of the 
thoracic and lumbosacral spine demonstrated spondyloarthrosis 
of the thoracic and L5-S1 area of the lumbar spine.  The 
diagnosis was spondyloarthrosis of the thoracic and L5-S1 
area of the lumbar spine.  

On VA joints examination in September 1997, the veteran 
described the history of his in-service back injury, and 
reported that he had been seen by several orthopedists, most 
recently, 3 to 4 years earlier.  He reported that he was 
unable to lift luggage or do any manual labor or physical 
activity.  He described his back pain as intermittent, and he 
denied numbness or paresthesias.  He complained of soreness 
and pointed to the right thoracolumbar region and lateral 
aspect of the thoracic area on the right.  He denied 
incontinence of bladder or bowels, and stated that, on 
occasions, his back pain awakened him from sleep.  He rated 
his pain as 3 out of 5 and denied radicular symptoms.  On VA 
neurological examination in September 1997 the diagnoses 
included possible peripheral neuropathy of unclear etiology.  
The examiner noted that the veteran would have an MRI scan of 
the thoracic and lumbosacral spine. 

In his August 1998 NOD, the veteran described his back 
disability, reporting that he experienced severe back pain at 
all times while sitting, and that he suffered from traumatic 
osteoarthritis with accompanying muscle spasms, and that his 
pain had increased to the point where it became intolerable.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 40 
percent prior to September 23, 2002.  While the evidence 
includes the diagnosis of possible peripheral neuropathy of 
unclear etiology on VA neurological examination in September 
1997, the veteran denied numbness, paresthesias, or radicular 
symptoms on the September 1997 VA joints examination.  
Further, on neurological examination one month earlier, deep 
tendon reflexes were 2+ bilaterally, and motor strength was 
5/5 in the bilateral lower extremities.  As such, the 
evidence does not show symptoms required for a 60 percent 
rating under DC 5293, i.e. pronounced IVDS; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the former 
criteria, ratings greater than 40 percent are available for 
residuals of a fractured vertebrae, for ankylosis of the 
entire spine or for unfavorable ankylosis of the lumbar 
spine.  However, as the medical evidence does not demonstrate 
that the veteran's service connected low back disability 
involves any of the above, there is no basis for evaluation 
of the disability under former DCs 5285, 5286, or 5289, 
respectively.  

2.  Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period  
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological  
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

The medical evidence reflecting the severity of the veteran's 
low back disability during this period are reports of VA 
examinations conducted in May and August 2003.  

On VA examination in May 2003, the veteran complained of 
intermittent low back pain, aggravated by any physical 
activity, improved and alleviated by rest.  He denied taking 
any medications for his low back pain, and denied numbness or 
paresthesias in the upper and lower extremities.  He denied 
any bladder or bowel problems.  Examination of the 
lumbosacral spine revealed decreased lumbar lordosis, 
tightness in the paralumbar muscles, quadratum lumbarum, and 
paravertebral muscles.  There was tenderness to palpation at 
the spinous processes of L4/L5/S1, and decreased range of 
motion in the bilateral sacroiliac joints.  Range of motion 
of the lumbosacral spine revealed forward flexion 
approximately 60 degrees, backward extension approximately 10 
degrees, left and right lateral flexion to 10 degrees, 
bilaterally, and left and right rotation to 20 degrees, 
bilaterally.  Straight leg raising test was negative, but 
there was significant hamstring tightness.  Deep tendon 
reflexes revealed patellar reflexes to be 2+, but there was 
decreased ankle reflex of 1+ and right Achilles reflex of 2+.  
Sensation was grossly intact to light touch and pinprick, and 
muscle strength was 5/5 in the bilateral upper and lower 
extremities.  Gait and balance revealed no significant 
abnormality except posture, which was characterized as 
anterior head tilt and right shoulder higher than the left.  
The examiner noted that X-ray examination performed in 1997 
revealed degenerative disease of the lumbosacral spine.  The 
diagnosis was generalized arthritis of the lumbar spine, 
chronic low back pain, and degenerative joint disease of the 
lumbosacral spine.  

On VA examination in August 2003, the veteran described his 
back pain as constant and aggravated by physical activity and 
bad weather.  He rated his back pain as an average of 4-5 out 
of 10, although, it could be exacerbated up to 7-8 out of 10.  
He reported that back pain usually improved with rest.  The 
veteran denied any tingling or numbness in the extremities 
and any bowel or bladder problems.  He was able to walk 
without assistive devices, and was able to perform activities 
of daily living independently.  Evaluation of the lumbosacral 
spine revealed mild muscle spasm and tightness of the 
paraspinal muscles at the level of L2, 3, 4, and 5, 
bilaterally.  Active range of motion revealed forward flexion 
from 0 to 40 degrees without pain, extension from 0 to 10 
degrees with mild discomfort, lateral bending from 0 to 10 
degrees, bilaterally, and rotation from 0 to 15 degrees 
bilaterally.  Straight leg raising was negative bilaterally, 
with mild tightness of the hamstrings and quadriceps 
bilaterally.  There was tightness of the hip abductor on the 
left side.  Muscle strength of the quadriceps were 4+/5 
bilaterally, hamstrings were 5/5 bilaterally, and ankle 
dorsiflexor and plantar flexor were 4+/5 bilaterally.  
Sensory examination was within normal limits in the bilateral 
lower extremities, and deep tendon reflexes were 2+ for knee 
and ankle jerks, bilaterally.  X-ray of the lumbar spine 
revealed degenerative disk disease.  The diagnosis was 
chronic low back pain syndrome secondary to degenerative disk 
disease of the lumbar spine.  

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 40 percent is not warranted.  

The veteran did not indicate, and the medical evidence does 
not show, that the service-connected low back disability 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician.  As such, the evidence does not 
demonstrate incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, as required 
for a rating in excess of 40 percent on the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 40 percent.  For the period in question, the 
veteran was in receipt of the maximum rating for limitation 
of motion of the lumbar spine pursuant to DC 5292.  Further, 
there is no medical indication that the veteran had 
separately ratable neurological manifestations of his back 
disability during this time frame.  As indicated above, the 
veteran denied numbness at both the May and August 2003 VA 
examinations, and sensory findings on both examinations were 
normal.  The diagnoses did not include any neurological 
findings.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the former criteria in 
effect prior to September 26, 2003, residuals of fracture of 
the vertebrae, ankylosis of the spine, or unfavorable 
ankylosis of the lumbar spine may warrant a rating in excess 
of 40 percent, here, the service-connected low back 
disability has not been shown to involve any of the above.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289.  

3.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235- 
5243 (2007).

On VA spine examination in August 2004, the veteran described 
constant back pain, aggravated by any physical activity and 
alleviated by sitting and rest.  He denied taking any 
medications for low back pain and stated that he was not 
under treatment for his back.  He denied any numbness or 
paresthesias.  He described episodes of flare-ups with 
physical activities such as standing from a seated position 
and doing yard work, gardening, or any physical work around 
his house.  The pain was alleviated by laying flat on the 
back or sitting.  He denied any episodes of incapacitating 
pain over the past year, and denied any radicular symptoms to 
the upper or lower extremities.  He denied the use of 
assistive devices or history of falling.  

Regarding functional assessment, the veteran reported that he 
was retired from the Air Force and was retired from teaching, 
but that he was teaching an infection control course on a 
part-time basis.  He stated that the major functional impact 
of his low back disability was pain on physical activity and, 
more significantly, standing from a seated position after 
driving.  He reported that he was independent with activities 
of daily living.  

On examination, posture was significantly kyphotic, with 
approximately 20 degrees of thoracic kyphosis.  There was no 
tenderness to palpation over the lumbosacral processes and 
there was no gross muscular spasm noted in the lumbosacral 
paraspinals.  There was no significant motor deficit.  On 
examination of the thoracolumbar spine, the veteran 
complained of pain in the right lower lumbar region and 
tightness in the right thigh on change of position.  Range of 
motion revealed forward flexion to 60 degrees, with tightness 
of the hamstrings.  The veteran complained of discomfort on 
forward flexion.  Extension was to 10 degrees with complaints 
of discomfort.  Lateral bending was to 10 degrees on the 
left, 5 degrees on the right.  Rotation was to 30 degrees 
bilaterally with complaints of discomfort in the right lower 
lumbar region and anterior aspect of the right thigh.  The 
examiner noted that range of motion was unchanged after 
repetitive range of motion.  While there was some increased 
discomfort after repetitive range of motion, there was no 
obvious fatigability or lack of endurance.  The veteran 
complained of pain in the right hip on straight leg raising.  
Straight leg raising was negative and the veteran had no 
complaints of any radicular pain.  Motor strength of the 
upper and lower extremities was 5/5 bilaterally, and 
sensation was grossly intact of the upper and lower 
extremities, with no clonus or pathologic reflexes noted.  X-
rays of the lumbosacral spine revealed advanced degenerative 
changes of L5-S1 with suggestion of fusion L5-S1.  The 
diagnosis was chronic low back pain syndrome and degenerative 
changes of the lumbosacral spine.  

During the June 2006 hearing, the veteran reported that he 
was currently receiving treatment for the low back from Dr. 
Lieberman.  He indicated that he had seen this physician 
twice before, beginning with treatment following a May 2006 
emergency room visit, but that, prior to that, he had not 
been receiving treatment for his back condition.  Regarding 
his low back disability, he reported that he could not bend 
down and that he experienced sharp pain when getting up from 
a chair.  He added that he had to sleep on his side.  He 
described his low back pain as local, as opposed to 
radiating.  He added that his back pain had never hurt as 
badly as since the injury which triggered the May 2006 
emergency room visit.  

The veteran's low back disability was most recently evaluated 
during VA examinations in March 2007.  On VA peripheral 
nerves examination, the veteran denied numbness, paresthesia, 
or weakness of the lower extremities.  Motor function of the 
upper and lower extremities was normal.  Sensory function of 
the upper extremities was normal, but there was decreased 
vibration sensation in the lower extremities.  However, the 
examiner noted that decreased vibration at both lower knees 
was not consistent, and that the test of peripheral nerve in 
the VA spine examination report was normal.  The examiner 
added that vibratory sense is subjective and an abnormality 
alone, without accompanying other sensations, such as light 
touch and pain, does not indicate neuropathy.  Detailed 
reflex examination revealed all reflexes to be normal.  No 
electromyography or nerve conduction studies were performed, 
as the veteran returned to New York and was not planning to 
return to Florida (the site of the examination) until 
December.  

The examiner noted that the veteran was currently employed, 
on a part-time basis, as a professor of anatomy, and that he 
had not lost any time from work during the previous 12 
months.  The diagnosis was no clinical evidence of peripheral 
neuropathy related to low back pain due to degenerative joint 
and disc disease of the lumbar spine.  There was no nerve 
dysfunction, paralysis, or neuritis.  

On VA spine examination, the veteran gave a history of 
fatigue, decreased motion, stiffness, weakness, and pain in 
the bilateral lower lumbar spine.  He described this pain as 
a constant, moderate, dull ache.  He denied radiation of 
pain.  He reported severe flare-ups of his spinal condition, 
occurring once a month and lasting for hours.  Precipitating 
factors were unknown, sometimes driving, sometimes sitting.  
Alleviating factors included rest, heating pad, and lumbar 
support.  The veteran's impression of the extent of 
additional limitation of motion or other functional 
impairments during flare-ups was that he was unable to sit or 
write, and had to lie down until symptoms resolved.  He 
reported no incapacitating episodes of IVDS for the 
thoracolumbar region during the past 12 months.  The veteran 
did not use any devices or aids for his low back, and 
reported that he was able to walk 1 to 3 miles.  The examiner 
opined that he could not determine the specific degree of 
additional limitation of motion during flare-up without 
resorting to mere speculation, as he had not witnessed a 
flare-up.  

On examination, there was no spasm of the thoracic 
sacrospinals, but there was bilateral atrophy, guarding, pain 
with motion, weakness, and tenderness.  There was muscle 
spasm, localized tenderness, or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.  
Inspection of the spine revealed stooped posture with normal 
head position and gait, and symmetry in appearance.  The 
veteran had several abnormal spinal curvatures, namely 
gibbus, kyphosis, lumbar flattening, lumbar lordosis, and 
scoliosis.  Detailed motor exam revealed active movement 
against full resistance for all muscles, with normal muscle 
tone and no muscle atrophy.  The detailed sensory examination 
was normal, with the exception of some decreased sensation 
about a scar from a previous bypass surgery.  Detailed reflex 
examination revealed all reflexes to be normal.  

Range of motion testing of the thoracolumbar spine revealed 
flexion from 0 to 60 degrees, extension from 0 to 5 degrees, 
lateral flexion from 0 to 10 degrees, bilaterally, and 
lateral rotation from 0 to 15 degrees, bilaterally.  All 
ranges of motion had pain on motion, but no additional loss 
of motion on repetitive use.  X-ray of the lumbosacral spine 
revealed moderately advanced degenerative changes.  Regarding 
employment history, the examiner noted that the veteran's 
usual occupation was college professor, from which he retired 
2 to 3 years earlier.  The veteran reported that he retired 
due to his back condition.  The examiner noted that the 
veteran's diagnosis was degenerative joint disease and 
degenerative disc disease and that these affected his 
occupational activities in that they caused decreased 
mobility, weakness or fatigue, and pain.  The veteran 
reported that he had to stop working due to an inability to 
stand up and write on a blackboard.  The examiner noted that 
the veteran's low back disability also affected his usual 
daily activities, in that he experienced mild impairment in 
chores, moderate impairment in shopping and exercising, 
severe impairment in exercise, and was prevented from 
participating in sports and recreational activities.  His low 
back disability did not affect feeding, bathing, dressing, 
toileting, or grooming.  

The report of a March 2007 private MRI of the lumbar spine 
revealed moderate degenerative changes in the lumbar spine, 
with kyphoscoliosis in the thoracolumbar spine noted, and 
anterolisthesis of L4 on L5 by 3mm due to posterior facet 
disease, mild spinal stenosis and central bulging disc 
indents thecal sac in the midline, mild right neural 
foraminal stenosis.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 40 percent for this period also is not 
warranted on any basis.  

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more then a 40 percent rating under 
the General Rating Formula.  While, under Note (1) at revised 
DC 5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

Consideration of the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the General Rating Formula would result in no 
more than a 20 percent rating, based on consideration of the 
findings shown on VA spine examination in March 2007, which 
included flexion from 0 to 60 degrees and combined range of 
motion of the thoracolumbar spine of 115 degrees.  Further, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine, as required for a 
rating in excess of 40 percent.  

There is also no medical evidence of any separately ratable 
neurological disability.  The March 2007 VA peripheral nerves 
examination report indicated that the veteran denied any 
numbness or paresthesia, and motor, sensory, and reflex 
examinations were normal, both on the peripheral nerves and 
spine examination.  The examiner who conducted the March 2007 
peripheral nerves examination specifically found that there 
was no evidence of peripheral neuropathy related to low back 
pain due to degenerative joint and disc disease of the lumbar 
spine, and that there was no nerve dysfunction, paralysis, or 
neuritis.  

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Rather, the veteran himself described no incapacitating 
episodes in the past 12 months on VA spine examination in 
March 2007.  In addition, the record does not show that bed 
rest has been prescribed by a physician, nor does the record 
include objective evidence otherwise establishing 
incapacitating episodes.  As such, there is no evidence that 
the veteran has incapacitating episodes having a total 
duration of at least six weeks during the past 12 months as 
required for a higher rating of 60 percent on the basis of 
incapacitating episodes.  

4.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 40 percent  
rating properly compensates the veteran  for the extent of 
his functional loss due to pain and other  factors set forth 
in §§ 4.40 and 4.45.  In reaching this determination, the 
Board notes that the VA examiner's comments on spine 
examination in March 2007 that there was no additional loss 
of motion on repetitive use.  While the veteran complained of 
pain, the Board notes that the revised criteria contemplate 
symptoms such as pain, stiffness, aching, etc., if present, 
thus, evaluations based on pain alone are not appropriate, 
unless there is specific nerve root pain, for example, that 
could be evaluated under the sections of the rating schedule 
for evaluating neurological disabilities.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  In any event, there is simply no 
medical evidence to support a finding that the veteran's pain 
is so disabling as to effectively result in ankylosis, which, 
as indicated above, is required for the next higher rating 
under either the former or revised applicable criteria.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected low back disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the April 1999 SOC and the August 2007 SSOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 40 percent 
rating).  During the March 2007 VA spine examination, the 
veteran reported that he retired from employment as a college 
professor due to his back condition, because he was unable to 
stand up and write on a blackboard.  However, during the 
March 2007 VA peripheral nerves examination, he reported that 
he continued to work part-time as a professor of anatomy.  
While clearly some interference with employment is 
contemplated in the 40 percent rating assigned, the Board 
notes that there is no objective showing that the veteran's 
service-connected low back disability, alone, results in 
greater interference with his employment than that 
contemplated in the assigned rating.  

There also is no objective evidence that the low back 
disability has warranted frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

Further, the Board considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of a higher rating 
under any of the applicable criteria, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Atrophy of the Buttocks and Left Thigh

Historically, by rating action of August 1968, the RO granted 
service connection for atrophy of the buttocks and left 
thigh, and assigned an initial rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, DC 5299, effective August 1, 
1967.  Based on a routine VA examination conducted in August 
1997, the February 1998 rating decision assigned an increased 
rating of 30 percent for atrophy of the buttocks and left 
thigh, under the provisions of 38 C.F.R. § 4.71a, DC 5299-
5314, effective from August 26, 1997.     

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.  

Slight disability is characterized by a simple wound of 
muscle without debridement, infection, or effects of 
laceration.  History and complaint of a wound of slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and no consistent 
complaint of cardinal symptoms of muscle injury as defined in 
38 C.F.R. § 4.56(c), or painful residuals.  Objective 
findings of minimal scar, with no evidence of fascial defect 
or atrophy of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The veteran's atrophy of the buttocks and left thigh is rated 
under DC 5299-5314.  DC 5314 is applicable to Muscle Group 
XIV.  The function of that muscle group is extension of the 
knee; simultaneous flexion of hip and flexion of knee; 
tension of fascia lata and iliotibial (Massiat's) band, 
acting with XVII in postural support of the body; acting with 
hamstrings in synchronizing hip and knee.  

Under DC 5314, moderate disability of Muscle Group XIV 
warrants a 10 percent rating, moderately severe disability 
warrants a 30 percent rating, and severe disability warrants 
a 40 percent rating.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of a rating in excess of 30 percent for 
atrophy of the buttocks and left thigh.  

Service medical records reflect a diagnosis of a severe 
contusion, left buttock, in January 1944, when the veteran's 
airplane made a forced landing in the Adriatic Sea.  He was 
hospitalized for 17 days following this crash, and was noted 
to have a good recovery.  

During VA spine examination in August 1997, the examiner 
noted that there was considerable atrophy of the left thigh, 
measuring approximately 16 inches in circumference, as 
opposed to approximately 171/2 inches on the right; atrophy of 
the left calf, measuring a circumference of approximately 13 
inches as opposed to 14 inches on the right; and atrophy of 
the left buttock.  The examiner recommended referral to 
neurology for evaluation of left sided extremity atrophy.  

On VA neurological examination the following month, motor 
examination revealed mostly no weakness in the limbs, 
however, the examiner noted subtle areas of paresis in the 
left iliopsas and left hamstring muscle.  The pertinent 
diagnosis was possible peripheral neuropathy of unclear 
etiology.    

On VA examination in May 2003, considerable atrophy of the 
left thigh muscles was again noted, with the muscles 
measuring 43cm on the left and 45.5cm on the right.  There 
was also significant atrophy of the left calf muscle, 
measured as 31cm on the left versus 33.5cm on the right.  
Evaluation of the buttock area revealed mild bilateral 
atrophy of the buttock muscles, mostly in the gluteus maximus 
and gluteus medius muscles.  The diagnosis was evidence of 
bilateral buttock gluteal muscle atrophy as well as left 
thigh and gastrocsoleus muscle atrophy.  

On VA muscle examination in August 2003, the examiner noted 
that, after reviewing the claims file, there was no 
particular history of muscle injury other than the history of 
low back injury.  In describing his medical history, the 
veteran denied flare-up of muscle injury, but described 
generalized left lower extremity muscle weakness secondary to 
low back pain.  He reported a vague history of being told he 
had poliomyelitis, however, the examiner noted that there was 
no medical documentation of this condition.  

On examination, there were no entry or exit wounds, no tissue 
loss, contusion, or muscular penetration, and no scar 
formation, adhesions, tendon damage, or bone, joint, and 
nerve damage.  Muscle strength was 4+/5 in the left 
quadriceps, 4+/5 in the left gluteus maximus, 4+/5 in the 
left gluteus medius, and 5/5 in the hamstrings.  There was no 
muscle herniation or loss of muscle function, and the veteran 
was independent in activities of daily living.  The examiner 
noted that there was tightness of the bilateral quadriceps, 
hamstrings, and left hip abductor, but that all of these 
muscles were within functional limits.  Muscle fatigue, 
weakness, and lack of endurance were related to the veteran's 
back injury.  The diagnosis was low back muscle injury 
secondary to crash landing of airplane during service; back 
injury is related to disk degeneration, and there is no 
individual muscle injury or defect.  

On VA muscle examination of the buttocks and left thigh in 
September 2004, the examiner noted that there was no entry or 
exit wound and no loss of tissue.  There was no scar 
formation from any fragments, shells, or injury.  There were 
no adhesions, and there was no tendon, joint, or bone damage.  
Inspection of the medial aspect of the left thigh revealed a 
superficial scar from a previous bypass graft surgery.  There 
was no tenderness over the scar.  Range of motion of both 
hips and knees was within normal limits for age, but there 
was tightness of both quadriceps and hamstrings.  Range of 
motion of the gluteus maximus and medius and knee flexor 
extensors was 4/5 bilaterally, with no difference from side 
to side.  Muscle strength of the ankle dorsiflexor and 
plantar flexors was 4+/5 bilaterally.  There was disuse 
atrophy of the left lower extremity, compared to the right.  
The right calf measured 47 cm, while the left calf measured 
431/2 cm, and the right calf measured 341/2 cm, while the left 
calf measured 311/2 cm.  Gluteal muscles had good muscle 
contraction.  Gait was slightly slow, but stable, and the 
veteran was independent in activities of daily living.  There 
was good muscle strength contraction throughout.  The 
diagnosis was diffuse muscle atrophy of the left lower 
extremity.     

During the June 2006 hearing, the veteran denied pain in the 
left thigh area.  He described some tingling sensations down 
the leg, but reported that this could be due to arteries that 
were removed from the leg, as he had a bypass 12 years 
earlier.  He reported that he could see a difference between 
his right and left thigh, in that the left leg was thinner 
than the right, but he reported that the left leg did not 
tire more easily than the right.  He added that he was not 
seeing any doctor for atrophy of the buttocks and left thigh.  

The veteran's atrophy of the buttocks and left thigh was most 
recently evaluated during VA muscle examination in March 
2007.  The veteran reported that he was injured in a plane 
crash in 1944, but could not recall the mechanism of the 
injury.  The examiner noted that there was mention in the 
claims file of post-polio syndrome, but that the veteran 
stated that he did not recall this illness.  There was no 
history of hospitalization, surgery or debridement.  The 
examiner noted that there was no history of through and 
through injury, the wound was not initially infected before 
healing, and there were no associated bone, nerve, vascular, 
or tendon injuries.  The veteran's current symptoms included 
pain, decreased coordination, weakness, and uncertainty of 
movement, but no increased fatigability.  The veteran added 
that, after carrying objects and climbing stairs, his leg 
tended to hurt.  He described mild flare-ups of muscle injury 
residuals, occurring once a week, and lasting for 15 to 20 
minutes.  He stated that these flare-ups did not result in 
additional limitation of motion or other functional 
impairment.  Regarding flare-ups, the examiner stated that he 
could not determine the specific degree of additional 
limitation of motion during flare-up without resorting to 
mere speculation, as he had not witnessed the flare-up.  

On examination, the examiner noted that no muscle had been 
injured, destroyed, or transversed, and that there was no 
intermuscular scarring.  Muscle function was normal in terms 
of comfort, endurance, and strength, sufficient to perform 
activities of daily living.  There were no scars and no 
residuals of nerve, tendon, or bone damage.  There was no 
muscle herniation or loss of deep fascia or muscle substance.  
The left thigh measured 41 cm. while the right thigh measured 
45 cm.  The examiner indicated that he did not know how to 
measure the gluteus muscles, however, the left did appear 
atrophied compared to the right.  There was no motion of any 
joint limited by muscle disease or injury.  Muscle strength 
of the hips, thighs, and knees was 5/5 bilaterally.  

The diagnosis was atrophy of left lower extremity and gluteus 
muscles, unknown cause.  The examiner described a thigh 
muscle injury as a problem associated with the diagnosis.  
Regarding employment, the veteran indicated that he was a 
retired college professor, and that he had retired due to his 
back condition.  The examiner opined that, while the 
diagnosed disability prevented sports, caused moderate 
impairment in exercise and recreation, and caused mild 
impairment in chores, it had no effect on shopping, 
traveling, feeding, bathing, dressing, toileting, or 
grooming.  

The above evidence reflects that the veteran did not have the 
type of injury or history and complaint associated with 
severe disability of the muscles.  In this regard, the 
service medical records reflect that the injury to the left 
buttock was a contusion, rather than a through and through or 
deep penetrating wound.  There is no evidence of shattering 
bone or open comminuted fracture, and the most recent VA 
examiner specifically noted no history of debridement, and 
there was no intermuscular scarring on examination.  

In addition, the record does not reflect consistent 
complaints of cardinal signs and symptoms of muscle 
disability.  While the veteran complained of decreased 
coordination, weakness, and uncertainty of movement during 
the most recent VA examination, during the June 2006 hearing, 
he denied pain in the left thigh area and reported that the 
left leg did not tire more easily than the right.  As such, 
the record does not reflect consistent complaints of cardinal 
signs and symptoms of muscle disability.  Further, the Board 
notes that, the August 2003 VA examiner attributed the 
veteran's complaints of muscle fatigue, weakness, and lack of 
endurance to his back injury, rather than to his atrophy of 
the buttocks and left thigh.  

Moreover, while the record clearly demonstrates muscle 
atrophy, none of the other objective signs associated with 
severe disability of the muscles have been demonstrated.  In 
this regard, there is no evidence of ragged, depressed, and 
adherent scars, loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  Rather, VA 
examinations have revealed no loss of muscle function and 
range of motion limited to no more than 4 out of 5.  

Regarding the DeLuca criteria, the Board finds that the 30 
percent rating properly compensates the veteran for the 
extent of his functional loss due to pain, to include during 
flare-ups.  DeLuca, 8 Vet. App. at 204-7.  While the veteran 
reported that he experienced flare-ups of his muscle 
disability at the most recent VA examination, he described 
these as mild, and indicated that these flare-ups did not 
result in additional limitation of motion or other functional 
impairment.  The examiner added that the veteran's muscle 
disability did not have any effect on shopping, traveling, 
feeding, bathing, dressing, toileting, or grooming.  

Thus, despite the reported mild flare-ups of muscle 
disability, in light of the overall normal and close to 
normal examination findings as to range of motion and other 
factors, the Board finds that the current 30 percent rating 
properly compensates the veteran for the extent of any 
functional loss.  

The Board acknowledges that the September 2004 VA examination 
report noted that the veteran had a superficial scar on the 
medial aspect of the left thigh; however, as this scar is the 
result of bypass surgery, rather than the in-service injury 
to the buttocks and left thigh, consideration for a higher or 
separate rating for his left thigh scar is not warranted.  

Finally, the Board finds that there is no showing that the 
veteran's service-connected atrophy of the buttocks and left 
thigh has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the April 1999 SOC and the August 2007 SSOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 30 percent 
rating).  Rather, as discussed above, and as reflected in the 
report of the March 2007 VA muscle examination, the veteran 
has consistently reported that he retired from employment as 
a college professor due to his back disability.  There also 
is no objective evidence that atrophy of the buttock and left 
thigh has warranted frequent periods of hospitalization, or 
that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.   

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

A rating in excess of 40 percent for low back disability is 
denied.  

A rating in excess of 30 percent for atrophy of the buttocks 
and left thigh is denied.



REMAND

The claims file reflects that in a January 2006 rating 
decision, the RO denied the veteran's claims for increased 
ratings for generalized anxiety disorder with symptoms of 
PTSD, bilateral sensorineural hearing loss, a right shoulder 
condition, and intermittent tinnitus; as well as denied 
entitlement to TDIU.  In February 2006, the veteran expressed 
disagreement with the denial of TDIU.  As discussed above, he 
was issued an SOC regarding this issue in August 2007, but 
did not perfect an appeal.  However, in a June 2006 letter, 
the veteran's representative indicated that the veteran was 
in complete disagreement with the January 2006 rating 
decision, regarding all issues.  The veteran's representative 
may properly file an NOD.  See 38 C.F.R. § 20.301(a).  

An NOD has been filed with the January 2006 denial of the 
claims for increased ratings; however, the RO has yet to 
issue a SOC with respect to those claims, the next step in 
the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, these matters must 
be remanded to the RO for the issuance of an SOC. Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran and 
his representative an SOC with respect to 
the January 2006 denial of the claims for 
increased ratings for generalized anxiety 
disorder with symptoms of PTSD, bilateral 
sensorineural hearing loss, a right 
shoulder condition, and intermittent 
tinnitus, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on those issues.  

2.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


